After hearing arguments, the court was against the new trial; that it was not for the Judges of one state to sit in judgment to determine on the regularities or irregularities ■of the judgments and proceedings of the courts of justice *487in a sister state, and although they had not the laws of Vir-gitiia before them, yet it was fair and regular to presume that the record and judgment were agreeable to the laws and the usual course of proceedings in that state; and as such, they were bound to give due faith and credit to them, and th& more especially as the exemplification of the judgment appears to be in due form, agreeable to the act of congress.
As to the second objection, respecting the identity of the negro Ben, that was a matter of fact for the jury, of which they were the constitutional judges.
And as to the last ground, that of being prematurely hurried on to a trial; from the inspection of the proceedings in this case, it appears, that the cause had been depending nearly two years, which surely was more than sufficient time for the defendant to procure his testimony from the state of Virginia, if he had used due diligence.
Rule for new trial discharged.
All the Judges present*